Citation Nr: 0931087	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral tinnitus, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant had active military service from August 1953 to 
May 1955; prior to that he had participated in reserve 
officer training (ROTC), culminating in his commission in 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.  The appellant 
submitted a notice of disagreement in November 2008 and 
timely perfected his appeal in May 2009.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his May 2009 substantive appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.

To establish jurisdiction over the claims, the Board must 
first consider whether new and material evidence has been 
submitted sufficient to reopen the appellant's claims.  See 
38 U.S.C.A. §§ 5108, 7104 (West 2002 & West Supp. 2009).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).



FINDINGS OF FACT

1.  The RO declined to reopen the appellant's claims of 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus in a rating decision issued in 
November 2002; the appellant did not appeal this 
determination.

2.  Evidence received subsequent to the RO's November 2002 
rating decision is not cumulative or redundant, and relates 
to unestablished facts necessary to substantiate the claims.

3.  The preponderance of the evidence is against a finding 
that bilateral hearing loss and bilateral tinnitus are 
related to a disease or injury during the appellant's 
military service.


CONCLUSIONS OF LAW

1.  The RO's November 2002 rating decision, declining to 
reopen the appellant's claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2008).

2.  New and material evidence, sufficient to reopen the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus, has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

4.  Bilateral tinnitus was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  This was codified by 38 C.F.R. § 3.159(b)(1).  
However, in 2008, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  In addition, 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to 
reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in December 2007 fully satisfied the duty to 
notify provisions for the first three elements of Pelegrini 
II.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The December 2007 
letter also provided notice of the elements of new and 
material evidence and the reasons for the prior denial.  The 
criteria of Kent are satisfied.  See Kent, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  As discussed below, his 
service treatment records are silent for any complaints or 
treatment of tinnitus or hearing during service.  
Furthermore, he attributes his current disabilities to 
acoustic trauma that occurred during his ROTC training.  He 
has not alleged or identified any source of acoustic trauma 
during his period of active service.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.

The appellant filed his original claim of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus in April 1993.  In July 1993, the appellant's claims 
were denied on the basis that there was no evidence of in-
service incurrence; no evidence of hearing loss or tinnitus 
within one year of discharge from service and a July 1992 
private medical record indicated that the appellant's 
disabilities were more likely related to Meniere's disease.  
In May 2002, the appellant petitioned to reopen his claims.  
In November 2002, the RO declined to reopen the claims.  At 
that time, evidence associated with the appellant's claims 
file included the appellant's service treatment records dated 
from August 1953 through May 1955, a VA Medical Center (VAMC) 
audiological evaluation dated in April 2002, VAMC treatment 
records dated January 2002 through April 2002 and a VA 
audiological examination report dated in November 2002.

There must be new and material evidence as to each and every 
aspect of the claims which were lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claims.  The appellant's claims were 
denied based on the fact that the appellant did not have 
bilateral hearing loss and bilateral tinnitus at the time of 
his separation from service and there was no credible medical 
evidence connecting the appellant's currently diagnosed 
bilateral hearing loss and bilateral tinnitus to his time in 
service.

Objective evidence has been added to the record since the 
November 2002 denial, to include a private medical opinion.  
This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the appellant's case, i.e., whether a 
medical nexus exists between his bilateral hearing loss and 
bilateral tinnitus and service, the newly received evidence 
is of such significance that it must be considered in order 
to fairly decide the merits of the claims, and it is 
determined to be material to the appellant's claims.  

Accordingly, the claims are reopened, and must be considered 
in light of all the evidence, both old and new.

III.  The Merits of the Claim

The appellant alleges that he currently suffers from 
bilateral hearing loss and bilateral tinnitus as a result of 
his time in ROTC.  Specifically, he alleges that he 
experienced acoustic trauma due to exposure to cannons and 
artillery fire during his six weeks of weapons training with 
the ROTC.  He has not identified any specific source of 
acoustic trauma during his period of active service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

However, ROTC training, required before commissioning as an 
officer, does not constitute active duty and was not covered 
as active duty for training for disability purposes prior to 
October 1, 1982. 38 C.F.R. § 3.6(c)(4).  In this case, the 
appellant contends that he was exposed to acoustic trauma in 
1952 while training in ROTC.  Regrettably, the training in 
1952 is not classified as active duty for training.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2008).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the appellant's claims file indicates that he has 
been diagnosed with bilateral hearing loss (for VA purposes) 
and bilateral tinnitus.  See VA audiological examination 
reports; June 17, 1993 and November 5, 2002.  Thus, element 
(1) of Hickson [current disability] has been satisfied.

With regard to element (2) of Hickson [in-service 
incurrence], the Board notes that the appellant has not 
alleged that his current bilateral hearing loss and bilateral 
tinnitus are the result of his time on active duty, but 
rather during his training in ROTC.  As noted above however, 
ROTC training, required before commissioning as an officer, 
does not constitute active duty and was not covered as active 
duty for training for disability purposes prior to October 1, 
1982.  See 38 C.F.R. § 3.6(c)(4) (2008).  

For the sake of completeness, however, the Board notes that 
there is no indication that the appellant suffered from 
acoustic trauma during his time in ROTC.  In fact, the June 
1952 ROTC summer camp examination report noted the 
appellant's ears to be normal and he received 15/15 on the 
Whispered Voice Test for both ears.  See Standard Form (SF) 
88, ROTC summer camp examination report, June 23, 1952.  
Further, the appellant himself indicated that he did not 
suffer from any ear, nose or throat (ENT) trouble, did not 
have running ears and stated that he was in good health.  See 
SF 89, ROTC summer camp examination report, June 23, 1952.

Furthermore, upon entry into active duty in 1953, the 
appellant's ears were noted to be normal and he received 
15/15 on the Whispered Voice Test for both ears.  See SF 88, 
enlistment examination report, August 28, 1953.  The 
appellant again stated that he was in good health, denied 
suffering from any ENT trouble and did not have running ears.  
See SF 89, entrance examination report, August 28, 1953.  At 
no time during his active duty service did the appellant 
complain of any acoustic trauma or complain of hearing loss 
or tinnitus.  Upon his release from active duty, the 
appellant's ears were considered to be normal and he received 
15/15 on the Whispered Voice Test for both ears.  See SF 88, 
separation examination report, May 10, 1955.  Additionally, 
the appellant's audiological examination results were 
included on the examination.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
n/a
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
n/a
0 (5)

The examiner also noted that the appellant had not had any 
serious injuries, operations or diseases that existed prior 
to active duty service.  Id.  Again, the appellant himself 
stated that he was in good health, had no ENT trouble and no 
running ears.  See SF 89, separation examination report, May 
10, 1955.  Accordingly, the Board finds that the appellant 
has not satisfied element (2) of Hickson [in-service disease 
or injury] for either his time in ROTC or during active duty.  

Additionally, the Board notes that there is no medical 
evidence to indicate that bilateral hearing loss became 
manifest to a degree of 10 percent or more within one year of 
the appellant's discharge from active duty service.  
Accordingly, the appellant is not afforded the presumption 
that bilateral hearing loss was incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With regard to Hickson element (3) [medical nexus], the 
appellant argues that the April 2002 VAMC treatment record 
establishes the etiology of his current disabilities.  At the 
time of that treatment record, the appellant's audiological 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
80
95
LEFT
40
45
45
n/a
55

The VA examiner noted that the severity of the appellant's 
bilateral hearing loss and bilateral tinnitus may be due to 
acoustic inserts used and that his trauma was due to the 
military.  The appellant reported that his ear trouble began 
while he was in artillery training.  While he noted sudden 
loss of right ear hearing in approximately 1992 (of unknown 
etiology), he had suffered from some hearing loss prior to 
that time.  See VAMC treatment record, Audiology note, April 
10, 2002.  While the Board observes that the VA examination 
report records that the Veteran had trouble with his ears 
while in the military, the Board notes that medical 
evaluation that is merely a recitation of a veteran's self-
reported and unsubstantiated history has no probative value.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. 
Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 
113 (1995).  As noted above, the Veteran's contemporaneous 
service medical records are silent for any treatment, 
complaint, or diagnosis of a hearing loss disability or 
tinnitus.

The appellant also submitted a private medical record from 
J.D., M.S. CCC-A, dated in October 2008.  In her letter, Ms. 
D. stated that the appellant reported a history of noise 
exposure while training in ROTC with cannons and artillery.  
The Veteran reported threshold shifts and tinnitus after the 
training was complete.  The appellant complained of constant 
bilateral tinnitus since the training, which had increased in 
severity over the years.  It was noted that the appellant was 
in the Finance Corps during his time on active duty and that 
he worked as a salesman after service.  Overall, the 
appellant was diagnosed with mild to moderate sensorineural 
hearing loss of the left ear and moderate to profound 
sensorineural hearing loss of the right ear.  Ms. D. stated 
that she had reviewed copies of the appellant's enlistment 
and separation examinations, which provided no frequency 
specific information.  Further, she concluded that while the 
appellant's examinations on active duty indicated normal 
hearing, it was documented in the histopathology literature 
that outer hair cell damage in the cochlea occurs prior to an 
individual ever showing a threshold shift on an audiogram.  
Therefore, it was considered to be more likely than not that 
the appellant's bilateral hearing loss and bilateral tinnitus 
were related to military service.  See private treatment 
record; J.D., M.S., CCC-A; October 22, 2008.

Again, the Board notes that the appellant's training in ROTC 
does not qualify as active duty for training for VA 
disability purposes.  See 38 C.F.R. § 3.6(c)(4) (2008).  At 
no time did the VA audiologist or the private examiner state 
that the appellant's active duty service caused the 
appellant's bilateral hearing loss and bilateral tinnitus.  
Further, the private examiner's review of the appellant's 
service treatment records is clearly inaccurate.  While the 
examiner relied on the Veteran's reported of threshold shifts 
during service and tinnitus ever since ROTC training, such 
history is not supported by the contemporaneous treatment 
records both during ROTC and active duty.  As mentioned 
previously these records contain no complaints relative to 
the Veteran's ears.  As noted above, upon separation from 
service, the appellant was afforded an audiogram which 
contained frequency specific audiological findings, despite 
the examiner's contention that there was no frequency 
specific information during service.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In her 
opinion, J.D. does not address the lack of any documented 
history of hearing loss or tinnitus, but rather relies on the 
unsupported history of complaints since service.  
Furthermore, J.D. does not address the specific audiological 
findings at separation that represent normal hearing loss.  
While she discusses literature suggesting that outer hair 
cell damage in the cochlea occurs prior to showing a 
threshold shift, she does not state that the Veteran had such 
damage during service.  Furthermore, contemporaneous service 
records and ROTC medical records are silent for such damage.  

Based on the foregoing, the Board concludes that the April 
2002 VAMC treatment record and the October 2008 private 
medical opinion are not considered probative.

The only remaining evidence in support of the appellant's 
claims consists of lay statements alleging that his bilateral 
hearing loss and bilateral tinnitus are the result of his 
time in ROTC.  The Board acknowledges that the appellant is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his current hearing loss 
and tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service, post-service treatment 
records (indicating hearing loss that began many years after 
service), and the negative VA medical opinions cited below.  

Turning to the evidence against the claim, the appellant was 
afforded VA audiological examinations in June 1993 and 
November 2002.  At the time of the June 1993 VA audiological 
examination, the audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
70
LEFT
25
25
20
20
30

The appellant's representative has argued that the June 1993 
VA examination did not include an etiology opinion.  See 
Informal Hearing Presentation.  The Board agrees, however, as 
the appellant's disabilities allegedly took place during ROTC 
and the appellant was provided a subsequent VA examination in 
November 2002, this point is moot.

In November 2002, the VA audiological findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
85
95
LEFT
40
45
45
50
50

The VA examiner stated that the appellant's service treatment 
records documented normal hearing upon separation from 
service and therefore, it was not likely that bilateral 
hearing loss and bilateral tinnitus resulted from acoustic 
trauma.  See VA audiological examination report, November 5, 
2002.  While the Board is cognizant of the holding in Hensley 
v. Brown [5 Vet. App. 155, 158 (1993)], (stating that when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service), this allegation 
is irrelevant, as the appellant has not claimed that his 
current bilateral hearing loss and bilateral tinnitus are due 
to active duty service.  Rather, the Veteran has maintained 
that his disabilities began while in ROTC.  As noted 
previously, the Veteran's ROTC is not considered a period of 
active duty for purposes of establishing VA disability 
compensation.  

Although the appellant has established that he currently 
suffers from bilateral hearing loss and bilateral tinnitus, 
the evidence of record does not support a finding that these 
conditions are the result of his time on active duty for 
training or active duty.  The appellant's claims fail on 
elements (2) and (3) of Hickson.  Furthermore, the 
appellant's claims lack legal entitlement under 38 C.F.R. 
§ 3.6(c)(4) (2008).  As the law is dispositive, the claims 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  


ORDER

As new and material evidence has been submitted regarding the 
claims of service connection for bilateral hearing loss and 
bilateral tinnitus, the appellant's claims are reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


